Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - D Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The following sub-accounts are only available in policies for which good order applications were received before December 31, 2010: · DWS Variable Series II – Strategic Value VIP: Class B 2. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name AIM Variable Insurance Funds - AIM V.I. Technology Fund - Series I Shares Invesco - Invesco V.I. Technology Fund - Series I Nationwide Variable Insurance Trust: Gartmore NVIT Emerging Markets Fund-Class I Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class I 3. Effective May 1, 2010, the following sub-account liquidated and has merged into a new sub-account as indicated below: Liquidated Sub-account Merged Sub-account Nationwide Variable Insurance Trust – NVIT U.S. Growth Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Consequently, all references in the prospectus to a Liquidated Sub-account means the corresponding Merged Sub-account. 4.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
